Citation Nr: 1014299	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-21 1395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1918 to July 1919.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


FINDINGS OF FACT

1.  The Veteran died in November 1967.  

2.  One year of accrued benefits were paid to the Veteran's 
widow in November 1968.  

3.  The appellant's claim for accrued benefits was not filed 
within one year of the Veteran's death; the appellant is not 
a "child" as defined by VA regulation; there is no 
indication the appellant paid burial benefits for the Veteran 
or his widow, and, there are no due but unpaid benefits to 
which the appellant is entitled.  


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
such circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the Veteran in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid her in substantiating 
this claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

Accrued Benefits

Accrued benefits are defined as periodic monetary benefits to 
which a veteran was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, and due and unpaid.  At the time of the 
Veteran's death, VA regulations restricted the payment of 
accrued benefits to the amount due and unpaid for a period 
not to exceed one year.  38 U.S.C.A. § 3021.  This 
restriction on payment was amended to permit payment for a 
period not to exceed two years in October 1996.  The 
restriction was then eliminated in December 2003.  Veterans' 
Benefits Improvements Act of 1996, P.L. 104-275, 110 Stat. 
3322 (Oct. 9, 1996); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  

The entitlement of the accrued benefits claimant is derived 
from the veteran's entitlement, and the accrued benefits 
claimant cannot be entitled to a greater benefit than the 
veteran would have received had he lived.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994); see also Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (1996).  

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Review of the evidence indicates that the Veteran died in 
November 1967.  Shortly after his death, the Veteran's 
surviving spouse filed a claim of service connection for 
cause of death and a claim for accrued benefits.  These 
claims were ultimately granted, and the surviving spouse was 
awarded $3,054.16 in accrued benefits, which was the amount 
that would have accrued in the one-year period prior to the 
Veteran's death.  In September 1981, VA learned that the 
Veteran's surviving spouse had died.  In February 2004, the 
appellant, who reports that she is the Veteran's daughter, 
filed a claim for accrued benefits.  She contends that she is 
owed the benefits accrued prior to November 1966.

After review of the evidence, the Board finds that accrued 
benefits must be denied as a matter of law.  Initially, the 
Board notes that it does not appear that the appellant has 
standing to file this claim, as the evidence does not suggest 
that she is a "child" as defined by 38 C.F.R. § 3.57 and 
3.1000(d) or that she bore the last expense of sickness or 
burial for the Veteran.  Furthermore, even if she has 
standing, the claim for accrued benefits must still be denied 
because the current claim for accrued benefits was received 
more than one year after the date of the Veteran's death; in 
other words, it is not a timely claim for accrued benefits.  

The Board acknowledges that the appellant based her claim on 
the 2003 amendment which eliminated the restriction on the 
period for which accrued benefits could be paid.  This 
amendment is only applicable to deaths which occurred on or 
after December 16, 2003, however.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003).  In this case, the Veteran's death predates October 
2003; thus, the 2003 amendment does not provide a basis for 
which additional accrued benefits can be granted.  

Although the Board is sympathetic to the appellant's 
contentions, the Board is unable to provide any legal remedy.  
See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This 
Court must interpret the law as it exists, and cannot 'extend 
. . . benefits out of sympathy for a particular 
[claimant].'").  Accordingly, the claim for accrued benefits 
is denied due to the lack of entitlement under the law.  
Sabonis v. West, 6 Vet. App. 426, 430 (1994).


ORDER

Accrued benefits are denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


